                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

Case No.        2:21-4594-MCS (MAR)                                                     Date: June 24, 2021
Title        Evelyn Martinez v. City of Los Angeles

Present: The Honorable: MARGO A. ROCCONI, UNITED STATES MAGISTRATE JUDGE
                 ERICA VALENCIA                                                    N/A
                    Deputy Clerk                                          Court Reporter / Recorder

        Attorneys Present for Plaintiffs:  Attorneys Present for Defendants:
                     N/A                                 N/A
Proceedings: (In Chambers) ORDER TO SHOW CAUSE RE: FAILURE TO PAY
              FILING FEE OR FILE REQUEST TO PROCEED IN FORMA PAUPERIS

         Plaintiff Evelyn Martinez (“Plaintiff”) has filed a civil rights complaint under 42 U.S.C. §
1983. ECF Docket No. (“Dkt.”) 5. Plaintiff has neither paid the mandatory $402.00 filing fee, nor
filed a request to proceed in forma pauperis. 1

        Accordingly, if Plaintiff wishes to proceed with this lawsuit, on or before July 26, 2021, she
must: (1) pay the full $402.00 filing fee; (2) file a request for in forma pauperis status; or (3) show
cause in writing why she is unable to do so. The Clerk of Court is directed to mail Plaintiff a blank
copy of the district’s form in forma pauperis request (CV-60).

        Plaintiff is expressly warned that her failure to timely comply with this Order may
result in denial of her in forma pauperis application and/or dismissal of this action without
prejudice.

         IT IS SO ORDERED.


                                                                                                          :
                                                                              Initials of Preparer              ev




1 In addition, Plaintiff is required to file an AO 440 Summons in a Civil Action Form. The Clerk of Court is directed to
also provide Plaintiff with a blank AO 440 Form, for Plaintiff to complete and file with her response to this OSC.


CV-90 (03/15)                                   Civil Minutes – General                                       Page 1 of 1
                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                  CASE NUMBER


                                     PLAINTIFF/PETITIONER,
                                v.
                                                                                REQUEST TO PROCEED
                                                                              IN FORMA PAUPERIS WITH
                                                                              DECLARATION IN SUPPORT
                                             DEFENDANT(S).



I,                                                           , declare under penalty of perjury, that the foregoing is true and
correct; that I am the petitioner/plaintiff in the above entitled case; that in support of my motion to proceed without being
required to prepay fees, costs or give security therefore, I state that because of my poverty I am unable to pay the costs of
said proceedings or to give security therefore and that I am entitled to redress.

I further declare under penalty of perjury that the responses which I have made to the questions and instructions below are
true, correct and complete.

1. Are you presently employed? GYes          GNo
    a. If the answer is yes, state the amount of your salary or wages per month, and give the name and address of your
         employer.


    b. If the answer is no, state the date of last employment and the amount of the salary and wages per month which
         you received.
2. Have you received, within the past twelve months, any money from any of the following sources?
    a. Business, profession or form of self-employment?             GYes     GNo
    b. Rent payments, interest or dividends?                        GYes     GNo
    c. Pensions, annuities or life insurance payments?              GYes     GNo
    d. Gifts or inheritances?                                       GYes     GNo
    e. Any other income (other than listed above)?                  GYes     GNo
    f. Loans?                                                       GYes     GNo
    If the answer to any of the above is yes, describe such source of money and state the amount received from each
    source during the past twelve (12) months:




                          REQUEST TO PROCEED IN FORMA PAUPERIS WITH DECLARATION IN SUPPORT
CV-60 (04/06)                                                                                                          Page 1 of 2
3. Do you own any cash, or do you have money in a checking or savings account? (Include any funds in prison
   accounts, if applicable.) GYes GNo

    If the answer is yes, identify each account and separately state the amount of money held in each account for each of
    the six (6) months prior to the date of this declaration.


4. Do you own any real estate, stocks, bonds, notes, automobiles, or other valuable property (excluding ordinary
   household furnishings and clothing)? GYes GNo

    If the answer is yes, describe the property and state its approximate value:



5. In what year did you last file an Income Tax return?
    Approximately how much income did your last tax return reflect?

6. List the persons who are dependent upon your for support, state your relationship to those persons, and indicate how
    much you contribute toward their support:




I understand that a false statement or answer to any question in this declaration will subject me to penalties for perjury. I
further understand that perjury is punishable by a term of imprisonment of up to five (5) years and/or a fine of $250,000
(18 U.S.C. Sections 1621, 3571).


                         State                                                County (or City)


I,                                                                          , declare under penalty of perjury that the
foregoing is true and correct.




                Date                                                        Plaintiff/Petitioner (Signature)




                          REQUEST TO PROCEED IN FORMA PAUPERIS WITH DECLARATION IN SUPPORT
CV-60 (04/06)                                                                                                         Page 2 of 2
